Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 1 of 53 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINA
                                   Alexandria Division


 VMWARE, INC.,

                 Plaintiff,                         Civil Action No. _________

                 v.                                 JURY TRIAL DEMANDED

 CIRBA INC. (d/b/a DENSIFY),

                 Defendant.


                                              COMPLAINT

        Plaintiff VMware, Inc. (“VMware”), files this Complaint against Defendant Cirba, Inc.

(d/b/a Densify) (“Cirba”) and alleges as follows:

                                   NATURE OF THE ACTION

        1.      VMware claims that Cirba has infringed and is infringing United States patents

that VMware owns: U.S. Patent No. 9,379,995 (the “’995 patent,” Ex. 1); U.S. Patent

No. 9,766,945 (the “’945 patent,” Ex. 2); U.S. Patent No. 10,025,638 (the “’638 patent,” Ex. 3);

and U.S. Patent No. 10,261,842 (the “’842 patent,” Ex. 4) (collectively, the “Asserted Patents”).

                                              PARTIES

        2.      VMware is a corporation organized and existing under the laws of the State of

Delaware and having its principal place of business in Palo Alto, California. VMware also has a

number of regional offices in the United States and throughout the world, including one within

this judicial district in Reston, Virginia.

        3.      Cirba, Inc. is a Canadian privately-owned corporation with a principal place of

business located at 400-179 Enterprise Boulevard, Markham, Ontario L6G 0E7, Canada.
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 2 of 53 PageID# 2



                                 JURISDICTION AND VENUE

       4.      This is a civil action asserting claims of patent infringement of the Asserted

Patents. This Court has jurisdiction over this action and VMware’s complaint under 28 U.S.C.

§§ 1331 and 1338(a).

       5.      This Court has personal jurisdiction over Cirba. Cirba has purposefully availed

itself of the privileges and benefits of the laws of the State of Virginia. Cirba has continuous and

systematic business contacts with the State of Virginia and this district. Cirba’s Chief Marketing

Officer since September 2017, Yama Habibzai, lives in and performs his official and regular

duties for and on behalf of Cirba in and from the State of Virginia and this judicial district. On

information and belief, in his role as Chief Marketing Officer, Mr. Habibzai markets, directs the

marketing of, and supports Cirba’s infringing products and services on behalf of Cirba’s

customers and end-users in the State of Virginia and this district and throughout the United

States. Cirba conducts its business throughout the State of Virginia and in this district, by

distributing, marketing, offering for sale, selling, and advertising its infringing products and

services. On information and belief, Cirba has offered for sale and sold and continues to offer

for sale and sell the infringing products and services to developers, partners, and/or customers in

this district, including companies and departments and offices of the United States government

that are headquartered and/or operate in this district. Cirba has purposefully and voluntarily

placed its infringing products and services into this district and into the stream of commerce with

the intention and expectation that customers and end-users in this district will purchase and use

them in this district. On information and belief, Cirba also knowingly provides support services

directly to its customers and end-users in this district to assist with deployment and use of the

infringing products and services.




                                                  2
 Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 3 of 53 PageID# 3



       6.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391 and 1400 at

least for the same reasons as and because this Court has personal jurisdiction over Cirba. On

information and belief, Cirba has offered for sale and sold and continues to offer for sale and sell

its infringing products and services in this district. Cirba has committed acts of patent

infringement in this district and regularly transacts business within this district.

                      FACTUAL SUPPORT FOR VMWARE’S CLAIMS

I.     VMWARE’S HISTORY OF INNOVATION AND CIRBA’S HISTORY OF
       INFRINGEMENT

       7.      Founded in 1998, VMware pioneered the use of virtualization in the data center to

consolidate computing workloads. Today, VMware employs over 27,000 in 62 countries, works

with over 75,000 partners, and serves over 500,000 customers. VMware has patented its

innovations, holding over 2900 U.S. patents.

       8.      Virtualization technology abstracts a computer’s hardware so that computer

servers (or “host” computers) can run virtual computers called virtual machines (“VMs”). A VM

is software that simulates a physical computer. Multiple VMs can be placed on the same host

computer, and software applications run in these VMs rather than directly on the host.

       9.      VMware was a pioneer in the commercialization of the hypervisor, which is the

layer of software residing on a host computer between the operating system and the system

hardware that enables virtualization. VMware’s hypervisor, formerly known as ESX and now

ESXi, provided a base platform (i) for VMware’s customers to run their data centers more

efficiently by consolidating their workloads into VMs on fewer hosts and (ii) for VMware to

build upon, enabling it to reach its position as the global leader in virtualization products,

services, and innovation.




                                                   3
 Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 4 of 53 PageID# 4



       10.      With its hypervisors running on servers in customers’ data centers, VMware also

introduced software applications to manage VMs running on top of hypervisors. VMware’s VM

management application, vCenter, provides a customer the ability to centrally view and manage

all the VMs running across all of the hosts in the customer’s data center. Innovations in vCenter

enabled customers, for example, to create, organize, and prioritize VMs and hosts as well as to

allocate VMs across the hosts to achieve more efficient and reliable performance.

       11.      Cirba was founded in 1999, only a year after VMware, but has always trailed

VMware as an innovator. Cirba’s products and services interface with VMware’s software to

provide certain capabilities to customers hosting a VMware environment, and because of this,

Cirba’s customers and users are first VMware’s customers and users. Any success that Cirba has

had in the past and has now can be attributed to its infringement of VMware’s Asserted Patents.

By asserting its patent infringement claims in this action, VMware seeks to end Cirba’s

infringement.

II.    THE ’995 PATENT AND CIRBA’S INFRINGING TECHNOLOGY

       12.      VMware is the owner of all right, title, and interest in and to the ’995 patent. The

’995 patent was issued on June 28, 2016, and is entitled “Resource allocation diagnosis on

distributed computer systems based on resource hierarchy.” VMware attaches a copy of the

’995 patent as Exhibit 1. The claims of the ’995 patent cover methods, systems, and non-

transitory machine-readable media for obtaining and analyzing utilization data from a distributed

computer system (e.g., a public cloud or virtual environment) and developing allocation

recommendations for deployment of available resources.

       13.      The ’995 patent addresses the technological difficulty of applying then

“conventional resource allocation techniques,” which “make changes with respect to resource

allocation in a distributed computer system by manually adjusting low-level controls, such as


                                                  4
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 5 of 53 PageID# 5



shares, limits, and reservations, to manage the resources allocated to” virtual machines and cloud

environments. (’995 patent at 1:35-45.) These conventional methods for resource allocation

“introduce[] operational overhead” and “can unexpectedly impact the resources delivered to

other software clients” in the user’s virtual infrastructure or cloud environment. (’995 patent at

1:39-45.) The ’995 patent describes management of virtual and cloud environments by

“monitor[ing] the current usage of resources by the clients, the host computers, . . . and the

clusters . . . of host computers” to “implement resource allocation recommendations.”

(’995 patent at 6:50-55.)

       14.      Claim 1 of the ’995 patent recites a method “for performing a resource allocation

diagnosis for a distributed computer system.” The steps of the claimed method are:

       x     “obtaining a target resource allocation and a snapshot of the distributed computer

             system, wherein the snapshot includes configurations and resource usage information

             of at least some components of the distributed computer system”;

       x     “generating a resource allocation recommendation based on the target resource

             allocation and the snapshot by iteratively traversing a resource hierarchy in the

             distributed computer system, wherein the resource allocation recommendation

             specifies at least one resource configuration action or at least one capacity expansion

             action for the distributed computer system to meet the target resource allocation”; and

       x     “executing the resource allocation recommendation on the distributed computer

             system.”

       15.      Claim 9 of the ’995 patent recites a “non-transitory computer-readable storage

medium containing program instructions for performing a resource allocation diagnosis on a

distributed computer system, wherein execution of the program instructions by one or more




                                                  5
    Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 6 of 53 PageID# 6



processors causes the one or more processors to perform steps” corresponding to the steps of

claim 1.

         16.   The Densify.com SaaS service, which includes the “Real-Time Automation” and

“Proactive Automation” features, practices at least claims 1 and 9 of the ’995 patent at least

when a customer’s instance of the Densify.com SaaS service implements Proactive Automation

or Real-Time Automation (collectively, “Action Automation”) to obtain and analyze utilization

statistics to generate and implement recommendations for resource allocation in the customer’s

virtual and/or cloud environments. 1

         17.   The Densify.com SaaS service meets the “obtaining” step of claims 1 and 9.

Densify.com SaaS service customers define policies reflecting their management objectives,

including target resource allocations. “Policies represent the unique requirements in your

environment. You configure the amount of risk that corresponds to your business requirements.

You also provide details on your organization’s unique business and operational policies so that

requirements for SLAs, regulations, disaster recovery, high availability, etc., are reflected,

measured and compliance displayed in the console.” 2 Densify.com SaaS service customers

managing VMware-based environments define policies including target resource allocations

such as CPU utilization percentage and memory utilization percentage: 3




1
  See https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm,
last visited Oct. 17, 2019 (Ex. 5).
2
  https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).
3
  Screenshot from video, “Viewing Policy Settings,” at 0:14, available at
https://www.densify.com/docs/Content/Reporting_Framework/Viewing_Policy_Settings.htm,
last visited Oct. 17, 2019 (Ex. 7).


                                                  6
    Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 7 of 53 PageID# 7




         18.   Likewise, Densify.com SaaS service customers that are managing cloud-based

environments, for example, Amazon Web Services (“AWS”), define policies that include CPU

allocation limit and memory allocation limit: 4




         19.   Once policies are set, Densify.com SaaS service accesses these policies (i.e.,

target resource allocations), along with resource utilization data (i.e., a snapshot of the



4
 Densify, “Densify Analytics & Recommendation Policies,” YouTube, (July 8, 2019), at 1:57,
available at https://www.youtube.com/watch, last visited Oct. 17, 2019.


                                                  7
    Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 8 of 53 PageID# 8



distributed computer system), to generate its recommendations. “Precise recommendations are

derived from policies and operational data to provide IT with unprecedented control over virtual

and cloud infrastructure. This control allows you to optimize your environment.” 5

         20.   Densify.com SaaS service obtains resource utilization statistics, including

instantaneous statistics (i.e., a system snapshot) from, for example, vCenter data via the Densify

Connector. “The Densify Connector . . . allows you to perform automated, scheduled data

collection from your vCenter Servers and transfer that data via HTTPS to Densify where data

analysis is performed. Optionally you can connect to vRealize Operations (vROps) to obtain

historical workload data.” 6 These snapshots from vCenter include resource utilization statistics

for at least some computer system components: 7




5

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).
6

https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9); see also
https://www.densify.com/docs/Content/Performing_Data_Collection.htm, last visited Oct. 17,
(Ex. 10).
7
  Screenshots from video, “Installing the Densify Connector,” at 4:49 & 4:57, available at
https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9).



                                                 8
    Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 9 of 53 PageID# 9




         21.   Densify.com SaaS service also obtains resource utilization statistics, including

instantaneous statistics (i.e., a system snapshot) from, for example, AWS and other cloud

services. When connecting to, for example, AWS, Densify.com SaaS service users initiate a

CloudWatch connection to obtain “Resource Utilization Metrics.” 8 “For example, you can

monitor the CPU usage and disk reads and writes of your Amazon EC2 instances.” 9

         22.   The Densify.com SaaS service meets the “generating” step of claims 1 and 9.

Densify.com SaaS service performs resource allocation analyses to “identify available capacity,

risk and optimization and migration opportunities.” 10 “Precise recommendations are derived

from policies and operational data to provide IT with unprecedented control over virtual and

cloud infrastructure. This control allows you to optimize your environment.” 11



8

https://www.densify.com/docs/Content/Densify_Com/Using_the_Public_Cloud_Connection_Wi
zard.htm, last visited Oct. 17, 2019 (Ex. 11).
9
  https://docs.aws.amazon.com/AmazonCloudWatch/latest/monitoring/WhatIsCloudWatch.html,
last visited Oct. 17, 2019 (Ex. 12).
10
   https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last visited
Oct. 17, 2019 (Ex. 13); see also https://www.densify.com/service/on-premises, last visited Oct.
17, 2019 (Ex. 14) (“Capacity, Control & Visibility: See what you have, what’s coming and
exactly what you need—now and in the future.”).
11

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).


                                                9
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 10 of 53 PageID# 10



       23.     For customers using the Densify.com SaaS service to manage virtual computing

environments, “Densify identifies deficiencies in your environment. Deficiencies occur when the

current state of a host, VM or sensor-managed resource does not match the associated policy.

Recommendations such as correctly sizing VMs, rebalancing workloads to reduce risk, or

placing booked workloads that are coming online, are listed in the Spectrum Details pane. The

recommendations can be automatically pushed to third party systems such as VMware®

vCenter™ . . . .” 12 These recommendations are displayed by the Densify.com SaaS service’s

Control Console feature: 13




Densify.com SaaS service customers review recommendations for right-sizing their virtual

computing environments (i.e., recommendations for resource configuration and capacity




12
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm
(Ex. 6).
13
   Screenshot from video, “Control Console Overview,” at 2:44, available at
https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8) (annotation added).


                                              10
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 11 of 53 PageID# 11



expansion actions) in reports regarding their environment, including “Bump-Up

Recommendations” for adjusting CPU and memory capacity on virtual machines: 14




Similarly, Densify.com SaaS service customers review “Guest Sizing Accuracy” in reports

regarding their virtual computing environments for additional recommendations on right-sizing

CPU and memory on virtual machines and hosts: 15




14
   Screenshot from video, “De-Risk Report Overview,” at 6:25, available at
https://www.densify.com/docs/Content/Reporting_Framework/De-
Risking_Your_Environment.htm, last visited Oct. 17, 2019 (Ex. 15).
15
   Screenshot from video, “Guest Sizing Accuracy Report Overview,” at 2:34, available at
https://www.densify.com/docs/Content/Densify_Com/Guest_Sizing_Accuracy_Reports.htm, last
visited Oct. 18, 2019 (Ex. 16).


                                              11
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 12 of 53 PageID# 12



       24.    For customers using Densify.com SaaS service to manage public cloud computing

environments, right-sizing recommendations are viewed in the “Recommendations Filter Menu,”

which includes right-sizing recommendations for vCPU and memory, for example, for each of

the customer’s AWS instances: 16




Additional actions are recommended and displayed in “Cloud Optimization Reports”: 17




16
   Screenshot from video, “Using the Recommendation Filter,” at 2:08, available at
https://www.densify.com/docs/Content/Densify_Com/Using_the_Filter_Menu.htm, last visited
Oct. 17, 2019 (Ex. 17) (annotations added).
17

https://www.densify.com/docs/Content/Densify_Com/Viewing_Cloud_Optimization_Reports.ht
m, last visited Oct. 17, 2019 (Ex. 18).


                                             12
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 13 of 53 PageID# 13




       25.     Upon information and belief, the Densify.com SaaS service iteratively traverses a

resource hierarchy to generate its recommended actions. Conventional methods for generating

“best fit” recommendations of prioritized lists require iteratively traversing the prioritization

hierarchy to generate a best fit. For instance, Densify.com SaaS service necessarily considers

clusters, hosts, and virtual machines in a virtual computing environment when it generates

recommendations for changes to the environment and, depending on user policy, prioritizes for

resource allocation (i.e., necessitates iteratively traversing a resource hierarchy): 18




18
   Screenshot from video, “Control Console Overview,” at 2:44, available at
https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).


                                                  13
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 14 of 53 PageID# 14




Upon information and belief, Densify.com SaaS service performs a “best fit” recommendation

analysis when generating cloud optimization recommendations, like it does when generating

virtual computing environment optimization recommendations: 19




       26.    The Densify.com SaaS service meets the “executing” step of claims 1 and 9. For

Densify.com SaaS service customers managing virtual computing environments, “Densify

Connector, via a PowerShell script connects to the vCenter Server and using standard VMware


19
  Screenshot from video, “Viewing the Cloud Optimization Dashboard,” at 2:16, available at
https://www.densify.com/docs/Content/Reporting_Framework/Viewing_the_Optimization_Over
view_Report.htm , last visited Oct. 17, 2019 (Ex. 19).


                                             14
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 15 of 53 PageID# 15



CLI calls, applies the recommendations.” 20 Likewise, “the Densify Connector, via a PowerShell

script, connects to the vCenter Server and using standard vCenter API calls, applies the

recommendations.” 21

       27.     For Densify.com SaaS service customers managing cloud computing

environments, such as AWS, Densify sends instructions implementing its recommendations

using the Densify Terraform Forwarder and Terraform Templates: 22




After “perform[ing] data collection and analysis” and “obtain[ing] results of Densify analytics,”

Densify.com SaaS service’s “Terraform Forwarder generates a Terraform map file with the

Densify analysis results and recommendations. This includes an approval code that optionally

enables full automation. . . . Densify analysis results are found within the Terraform template




20
   https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5); see also Press Release, “Cirba Adds Intelligence to VMware®
VSphere® DRS to Combine Software-Defined Control with Real Time Response,” (Aug. 27,
2015) available at https://www.densify.com/company/news/releases/20150827-vmware-
vsphere-drs-software-defined-control-real-time-response (Ex. 20).
21
   https://www.densify.com/docs/Content/Densify_Com/Using_Real-Time_Automation.htm, last
visited Oct. 17, 2019 (Ex. 21).
22
   https://www.densify.com/docs/Content/Densify_Com/Enabling_Self-Aware_Self-
Optimizing_Instances.htm, last visited Oct. 18, 2019 (Ex. 22).


                                                15
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 16 of 53 PageID# 16



and are then automatically placed into tags in the specified cloud instance . . . [and a] single line

of code is added to enable the instance to optimize itself based on the Densify analysis results.” 23

       28.     Accordingly, the Densify SaaS service directly infringes at least claims 1 and 9 of

the ’995 patent.

       29.     Cirba has known of the ’995 patent at least since VMware filed this Complaint.

Moreover, the United States Patent and Trademark Office cited U.S. Patent Application

Publication No. 2016/0098297, which is the publication of the application from which the

’995 patent was issued, during the prosecution of Cirba U.S. Patent Application No. 14/967,694

on February 9, 2017.

       30.     Cirba has actively encouraged and instructed, is actively encouraging and

instructing, and will continue to actively encourage and instruct its customers and users to

implement and use the Densify.com SaaS service. Cirba’s technical and marketing materials

(including videos) on the Internet, cited above, memorialize this active encouragement and

instruction.

       31.     Cirba’s technical and marketing materials support and market Densify.com SaaS

service, instructing customers and users on its use in a manner that practices at least claims 1 and

9 of the ’995 patent as discussed above by generating and executing recommendations for

resource allocation in a customer’s virtual and cloud environments based on utilization data

obtained from those environments. 24




23
   Id.
24
   See https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm,
last visited Oct. 17, 2019 (Ex. 5.)


                                                 16
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 17 of 53 PageID# 17



       32.     Cirba directs, instructs, and encourages its customers and users to implement

Cirba’s Densify.com SaaS service, including its Action Automation and Terraform-based

features.

       33.     Cirba’s past, present, and future acts of encouraging and instructing customers to

use the Densify.com SaaS service and its Action Automation and Terraform-based features has

induced, induces, and will continue to induce their practice of at least claims 1 and 9 of the

’995 patent.

III.   THE ’945 PATENT AND CIRBA’S INFRINGING TECHNOLOGY

       34.     VMware is the owner of all right, title, and interest in and to the ’945 patent. The

’945 patent was issued on September 19, 2017, and is entitled “Virtual resource scheduling for

containers with migration.” VMware attaches a copy of the ’945 patent as Exhibit 2. The claims

of the ’945 patent cover methods, systems, and computer readable media for managing and

scheduling resources available to virtual machines and containers.

       35.     The ’945 patent addresses “[c]ontainerization technology” and the “complexity”

of “resource optimization and tuning for performance gain” introduced by “containers hosted on

virtual machines.” (See ’945 patent at 1:18-35.) The ’945 patent teaches that “[i]n a virtual

infrastructure hosting containers, embodiments described herein optimize hardware resources by

providing a correct resource allocation to host VMs by looking at the consumption of containers.

Ideal placement of host VMs in a server farm allows for better consolidation.” (’945 patent at

4:7-11.) Thus, embodiments of the claimed methods, systems, and computer readable media

“reduce wastage of underlying physical resources in a datacenter.” (’945 patent at 2:12-13.)

       36.     Claim 1 of the ’945 patent recites a “method for scheduling computing

resources.” The steps of the claimed method are:




                                                 17
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 18 of 53 PageID# 18



       x     “determining a resource availability for one or more hosts, a resource allocation for

             one or more virtual machines (VMs), and a resource usage for one or more

             containers”;

       x     “identifying the one or more hosts on which VMs and containers can be consolidated

             based on the resource availability”;

       x     “calculating a target resource configuration for one or more VMs”;

       x     “removing or adding resources to each of the one or more VMs for which a target

             resource configuration was calculated to achieve the target resource configuration for

             each VM”;

       x     “allocating the one or more VMs on the one or more hosts based on the resource

             availability of the one or more hosts”; and

       x     “allocating the one or more containers to be executed in the one or more VMs based

             on the resource configuration of each VM and the resource usage of each container.”

       37.      Claim 8 of the ’945 patent recites a “non-transitory computer readable storage

medium containing a program which, when executed by one or more processors, performs

operations for scheduling computing resources, the operations” corresponding to the steps of

claim 1. Claim 15 of the ’945 patent recites a “system, comprising: a processor; and a memory,

wherein the memory includes a program executable in the processor to perform operations for

scheduling computing resources, the operations” corresponding to the steps of claim 1.

       38.      The Densify.com SaaS service practices at least claims 1, 8, and 15 of the ’945

patent by managing and scheduling computing resources for virtual machines and containers

using, for example, its “Real-Time Automation” and “Proactive Automation” features.




                                                    18
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 19 of 53 PageID# 19



       39.     The Densify.com SaaS service meets the “determining” step of claims 1, 8, and

15. For example, the Densify.com SaaS service determines VM and host resource utilization

statistics, including current resource utilization statistics from vCenter and past resource

utilization statistics from vROps, through the Densify Connector associated with a customer’s

data center. “The Densify Connector is a self-contained, Windows-based application. It allows

you to perform automated, scheduled data collection from your vCenter Servers and transfer that

data via HTTPS to Densify where data analysis is performed. Optionally you can connect to

vRealize Operations (vROps) to obtain historical workload data.” 25 Cirba’s Control Console

also receives resource utilization statistics (i.e., what new workloads are coming into the system)

from Cirba’s Reservation Console, introduced in 2013. 26 And Densify.com SaaS service

accesses its own historical database of past resource utilization statistics previously accessed

using a Densify Connector. 27

       40.     Cirba touts Densify.com SaaS service’s application demand management.

According to Cirba, Densify.com SaaS service “is the only solution that enables organizations to

actively balance capacity supply with application demand by providing complete visibility into

server, storage and network capacity based on both existing and future workload requirements.

. . . No other solution can model all the critical factors that impact resource requirements such as



25

https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9).
26
   “How Cirba Works with Andrew Hillier,” Vimeo at 43:47 (Nov. 18, 2015), available at
https://vimeo.com/146181163.
27

Video, “Installing the Densify Connector,” at 1:55, available at
https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9) (noting that Densify.com SaaS, via Densify Connector, can
develop its own database of historical data if historical data is not available through its
connection to VMware (e.g., from vROps)).


                                                 19
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 20 of 53 PageID# 20



service levels, compliance rules, redundancy and the unique workload patterns of each

application. Without the ability to account for these factors, and also model the pipeline of

inbound application demands, organizations rely on estimates or best guesses to manage their

hosting environments, resulting in over-provisioning and increased risk.” 28

       41.     Densify.com SaaS service likewise determines the resource availability for hosts

and resource utilization of containers in the customer’s computing environment. “Once the

container resource allocations are aligned with actual consumption, Densify will also optimize

the nodes the containers are running on in order to make sure the underlying resources are

consistent with workload demands. This process is supported for both on-prem nodes as well as

cloud-based deployments.” 29 “Cloud-based container deployments are typically hosted on top of

scalable node groups, such as AWS’ Auto Scaling groups (ASGs). In these deployments, the

types of nodes may not match the actual work being done, and Densify will generate

recommendations to change the nodes to match the workload. For example, some container

workloads may be memory intensive, and running them in a general-purpose instance type may

be less efficient than running them in a memory optimized or burstable instance. Densify will

also recommend different min and max values for the group based on the workload patterns. This

will often shave 30% or more of the cost of the nodes in use, and improve elasticity and app

performance.” 30




28
   Press Release, “Cirba Now Provides Business and Application-Centric Control of IT
Infrastructure Supply and Demand,” (Apr. 18, 2014), available at
https://www.densify.com/company/news/releases/20140428-application-centric-control-it-
infrastructure-supply-demand (Ex. 23).
29
   https://www.densify.com/service/technologies/container-optimization, last visited Oct. 17,
2019 (Ex. 24).
30
   Id.


                                                20
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 21 of 53 PageID# 21



       42.     Densify.com SaaS service performs these resource analyses on hosts, VMs, and

containers simultaneously. “Because on-prem nodes [i.e., virtual data centers] are not as elastic

as cloud infrastructure, the focus is typically to ensure there is sufficient capacity to meet peak

requirements, and if the nodes are virtual machines, to ensure the container workloads are

optimized within the broader context, providing the optimal workload density. In this context,

Densify is able to analyze several critical factors that impact container operation:

               x   Cumulative resource allocations

               x   Actual utilization and contention probability

               x   Service tiering and fit-for-purpose clusters

               x   Managing overlapping quotas (“double overcommit”)” 31

       43.     The Densify.com SaaS service meets the “identifying” step of claims 1, 8, and 15.

Densify.com SaaS service identifies the one or more hosts onto which VMs and containers can

be consolidated based on the resource availability: 32




31
  Id.
32
  Screenshot from video, Densify, “Cloud Optimization Done For You,” YouTube at 3:36 (Aug.
23, 2017), available at https://youtu.be/K8L7Ne2a_o8 (describing predictive and proactive
resource management) (annotation added).


                                                 21
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 22 of 53 PageID# 22




        44.     Describing Densify.com SaaS service’s Control Console, Andrew Hillier, Cirba’s

CTO, provided an exemplary case of VM management, including host identification: “This is a

clear case of imbalance. I need to move VMs between these hosts to balance this out . . . [Cirba’s

software] will sort all these out and it will do it predictively, so you can tell a policy, that may

not have happened yet, that may be at high risk of happening if you look at the patterns of what

is running on it . . . based on the VMs that are on this host, you have a high risk of that

happening, so we’re going to take care of it before it even happens. . . . So we will find a whole

lot of stuff that DRS won’t find . . . Even this case, this would probably be a case where that may

not have happened yet, we’re just saying the likelihood of it happening based on the model . . .

this is a predictive model based on the past, so this might go back . . . through three months and

build an envelope of what the utilization pattern looks like and say ‘yeah, we’re looking like

we’re at risk’.” 33




33
   “How Cirba Works with Andrew Hillier,” Vimeo, at 29:59-31:00 (Nov. 18, 2015), available at
https://vimeo.com/146181163.


                                                  22
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 23 of 53 PageID# 23



       45.     Densify.com SaaS service also identifies appropriate host placements for

containers:

       Densify also performs performance optimization at the node-level, and by
       optimizing the node types to match the workload demands, containers can be
       assured the optimal CPU, memory and I/O resources based on their needs. But
       optimization goes far beyond this—as organizations grow their container
       footprints they will often set up different cluster configurations with different
       design points or service tiers, making them “fit for purpose” for different types of
       workloads. For example, it may make sense to set up ‘CPU intensive’ and
       ‘Memory Intensive’ clusters, and route workloads into them based on their
       resource needs.

       It is even possible to analyze an application’s sensitivity to different resource
       types, like more cores vs larger cores, further optimizing the performance of each
       application. Densify enables these parameters to be scientifically controlled, and
       uses performance benchmarks to automatically normalize data between different
       CPU architectures, enabling predictive models to be correlated with reality in
       order to optimize app performance. 34

       46.     Densify.com SaaS service optimizes host placements to consolidate container-

based workloads and increase efficiency to reduce the number of required hosts. “By gathering

granular container data from frameworks like Prometheus, learning the patterns of activity, and

applying sophisticated policies to generate safe recommendations, Densify can produce very

precise, automatable recommendations. . . . These recommendations can have a drastic impact on

container efficiency. When performed in scale, the Densify analysis will often reduce container

request values by over 40%, which has a direct impact on the number of nodes required to host

the workload.” 35

       47.     The Densify.com SaaS service meets the “calculating” step of claims 1, 8, and 15.

Densify.com SaaS service calculates target resource configurations for VMs based on user-




34
   https://www.densify.com/service/technologies/container-optimization, last visited Oct. 17,
2019 (Ex. 24).
35
   Id.


                                                23
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 24 of 53 PageID# 24



defined policies that “represent the unique requirements in your environment. You configure the

amount of risk that corresponds to your business requirements. You also provide details on your

organization’s unique business and operational policies so that requirements for SLAs,

regulations, disaster recovery, high availability, etc., are reflected, measured and compliance

displayed in the console.” 36 Policies include target resource allocations, for example, CPU

utilization percentage and memory utilization percentage: 37




       48.     Once policies are set, Densify.com SaaS service makes recommendations for

optimizing the environment, including for right-sizing and VM placement, which “are derived

from policies and operational data to provide IT with unprecedented control over virtual and




36
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).
37
   Screenshot from video, “Viewing Policy Settings,” at 0:14, available at
https://www.densify.com/docs/Content/Reporting_Framework/Viewing_Policy_Settings.htm,
last visited Oct. 17, 2019 (Ex. 7) (showing target resource allocation policy settings for a
VMware environment).


                                                24
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 25 of 53 PageID# 25



cloud infrastructure.” 38 These recommendations “identify available capacity, risk and

optimization and migration opportunities.” 39

       49.     Densify.com SaaS service displays the recommended VM configurations to the

user, including recommendations for right-sizing (i.e., target resource configurations): 40




Similarly, Densify.com SaaS service customers review “Guest Sizing Accuracy” in reports

regarding their virtual computing environments for additional recommendations on right-sizing

CPU and memory on virtual machines and hosts: 41




38

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).
39
   https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last visited
Oct. 17, 2019 (Ex. 13); see also https://www.densify.com/service/on-premises, last visited Oct.
17, 2019 (Ex. 14) (“Capacity Control & Visibility: See what you have, what’s coming and
exactly what you need—now and in the future”).
40
   Screenshot from video, “De-Risk Report Overview,” at 6:21, available at
https://www.densify.com/docs/Content/Reporting_Framework/De-
Risking_Your_Environment.htm, last visited Oct. 17, 2019 (Ex. 15).
41
   Screenshot from video, “Guest Sizing Accuracy Reports,” at 2:34, available at
https://www.densify.com/docs/Content/Densify_Com/Guest_Sizing_Accuracy_Reports.htm, last
visited Oct. 18, 2019 (Ex. 16).


                                                 25
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 26 of 53 PageID# 26




       50.     The Densify.com SaaS service meets the “adding resources” step of claims 1, 8,

and 15. As noted above, Densify.com SaaS service calculates recommendations for target

resource calculations, which include right-sizing (i.e., removing or adding resources to VMs).

Densify.com SaaS service transmits instructions for removing or adding resources to VMs to

hosts running vSphere ESXi as their hypervisor through Densify Connectors. “Densify

Connector, via a PowerShell script connects to the vCenter Server and using standard VMware

CLI calls, applies the recommendations.” 42 Densify.com SaaS service’s Real-Time Automation

feature “allows you to configure alarms that trigger recommendations to allocate resources

during daily operation to address performance issues during the day. This mode of automation

also addresses situations where Proactive automation cannot execute the required

recommendations.” 43 Additionally, Densify.com SaaS service utilizes “Hot Add” functionality




42
   https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5); see also Press Release, “Cirba Adds Intelligence to VMware®
VSphere® DRS to Combine Software-Defined Control with Real Time Response,” (Aug. 27,
2015) available at https://www.densify.com/company/news/releases/20150827-vmware-
vsphere-drs-software-defined-control-real-time-response (Ex. 20).
43
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
visited Oct. 17, 2019 (Ex. 25).


                                               26
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 27 of 53 PageID# 27



in VMware environments “[w]hen automating Densify re-sizing recommendations (bump ups),

CPU and/or memory.” 44

       51.    The Densify.com SaaS service meets the “VM allocating” step of claims 1, 8, and

15. Densify.com SaaS service “identifies deficiencies in your environment. Deficiencies occur

when the current state of a host, VM or sensor-managed resource does not match the associated

policy. Recommendations such as . . . rebalancing workloads to reduce risk, or placing booked

workloads that are coming online, are listed in the Spectrum Details pane. The recommendations

can be automatically pushed to third party systems such as VMware® vCenter™.” 45 As noted

above, Densify.com SaaS service employs Densify Connector to transmit instructions for

provisioning VMs to vCenter Servers in the customer’s virtual or cloud computing environment.

“Proactive automation allows you to execute the recommendations resulting from your Densify

analyses, thus maintaining your environments at optimal efficiency. The analysis refreshes are

performed nightly and recommendations are generated and executed overnight based on policy

settings, including software license optimization, if implemented. With Proactive Automation

enabled, your environment should be optimized overnight and be ready to efficiently host

workloads during the day.” 46 Densify.com SaaS service accomplishes these optimizations using

vMotion to place VMs. 47




44
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Prerequisites.htm,
last visited Oct. 17, 2019 (Ex. 26).
45
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).
46
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
visited Oct. 17, 2019 (Ex. 25).
47
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Prerequisites.htm,
last visited Oct. 17, 2019 (Ex. 26) (“When automating Densify rebalance recommendations,
vMotion must be enabled on all the hosts in a cluster. This includes hosts, on which the VMs are
currently running and the hosts to which the VMs may be moved.”).


                                               27
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 28 of 53 PageID# 28



       52.     The Densify.com SaaS service meets the “container allocation” step of claims 1,

8, and 15. “Densify’s workload sizing and stacking capabilities enable it to learn the utilization

patterns of your containers and their pods and determine the optimal request and limit values to

ensure that the pods get their required resources, while enabling the containers to run at higher

utilization.” 48 “Once the container resource allocations are aligned with actual consumption,

Densify will also optimize the nodes the containers are running on in order to make sure the

underlying resources are consistent with workload demands. This process is supported for both

on-prem nodes as well as cloud-based deployments.” 49

       53.     Densify.com SaaS service allocates containers to virtual machines based on

resource configurations of the virtual machines and resource requirements of the containers:

“Because on-prem nodes are not as elastic as cloud infrastructure, the focus is typically to ensure

there is sufficient capacity to meet peak requirements, and if the nodes are virtual machines, to

ensure the container workloads are optimized within the broader context, providing the optimal

workload density. In this context, Densify is able to analyze several critical factors that impact

container operation:

               x   Cumulative resource allocations

               x   Actual utilization and contention probability

               x   Service tiering and fit-for-purpose clusters

               x   Managing overlapping quotas (“double overcommit”)” 50




48
    https://www.densify.com/docs/Content/Densify_Com/Optimizing_Your_Containers.htm, last
visited Oct. 17, 2019 (Ex. 27).
49
    https://www.densify.com/service/technologies/container-optimization, last visited Oct. 17,
2019 (Ex. 24).
50
   Id.


                                                 28
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 29 of 53 PageID# 29



       54.     Accordingly, the Densify.com SaaS service directly infringes at least claims 1, 8,

and 15 of the ’945 patent.

       55.     Cirba has known of the ’945 patent at least since VMware filed this Complaint.

       56.     Cirba has actively encouraged and instructed, is actively encouraging and

instructing, and will continue to actively encourage and instruct its customers and users to use

the Densify.com SaaS service to manage their VMware data centers and containers in a manner

that practices at least claims 1, 8, and 15 of the ’945 patent. Cirba’s technical and marketing

materials (including videos) on the Internet, cited above, memorialize this active encouragement

and instruction. For example, the datasheet entitled “How our SaaS model works” instructs

customers how to use the Densify.com SaaS service to collect data from, and automatically

optimize, their cloud-based virtual VMware data centers in the manner described above. 51

       57.     Cirba’s past, present, and future acts of encouraging and instructing customers

and users to use the Densify.com SaaS service to manage their cloud-based virtual VMware data

centers has induced, induces, and will continue to induce their practice of at least claims 1, 8, and

15 of the ’945 patent.

IV.    THE ’638 PATENT AND CIRBA’S INFRINGING TECHNOLOGY

       58.     VMware is the owner of all right, title, and interest in and to the ’638 patent. The

’638 patent was issued on July 17, 2018, and is entitled “Multiple-cloud-computing-facility

aggregation.” VMware attaches a copy of the ’638 patent as Exhibit 3. The claims of the

’638 patent cover methods for managing resources across multiple distinct cloud computing

environments and virtual data centers.




51
 https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last visited
Oct. 17, 2019 (Ex. 13).


                                                 29
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 30 of 53 PageID# 30



       59.      The ’638 patent describes technological improvements in the management and

operation of multiple cloud-based virtual computing environments like virtual data centers. The

’638 patent explains that “the emergence of cloud computing services can provide abstract

interfaces to enormous collections of geographically dispersed data centers, allowing

computational service providers to develop and deploy complex Internet-based services that

execute on tens or hundreds of physical servers through abstract cloud-computing interfaces.”

(’638 patent at 1:65-2:3.) Such complex Internet-based services include “[m]ulti-cloud

aggregations, cloud-computing services, virtual-machine containers and virtual machines, [and]

communications interfaces.” (’638 patent at 4:6-8.) System administrators “can, in either the

case of a private cloud 304 or public cloud 312, configure virtual computer systems [i.e., virtual

machines] and even entire virtual data centers [e.g., vCenter Servers and associated virtual hosts]

and launch execution of application programs on the virtual computer systems and virtual data

centers in order to carry out any of many different types of computational tasks.” (’638 patent at

5:33-38.)

       60.      Claim 10 of the ’638 patent recites a “method that configures and manages a

multiple cloud-computing-facility aggregation.” The steps of the claimed method are:

       x     “deploying a cloud-connector server that provides an electronic cloud-aggregation

             management interface within one of the multiple, operationally distinct cloud-

             computing facilities”;

       x     “deploying, registering, and configuring a multiple cloud-connector node in a virtual

             data center management server, cloud director, or management system within each

             virtual data center and organization virtual data center in each cloud-computing

             facility of the multiple cloud-computing-facility aggregation, each cloud-connector




                                                 30
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 31 of 53 PageID# 31



             node providing an electronic interface through which the cloud-connector server

             accesses services provided by the cloud-connector node and that each accesses a

             cloud-management interface within the cloud-computing facility in which the cloud-

             connector node is installed through which the cloud-connector node accesses local

             cloud-management services on behalf of the cloud-connector server”; and

       x     “invoking distributed management operations through the electronic cloud-

             aggregation management interface to configure and control operation of the multiple

             cloud-computing-facility aggregation.”

       61.      Claim 19 of the ’638 patent recites a “data-storage device that stores computer

instructions that encode a method that configures and manages a multiple cloud-computing-

facility aggregation, the method” corresponding to the steps of claim 10.

       62.      The Densify.com SaaS service practices at least claims 10 and 19 of the

’638 patent when the service is used to configure and manage multiple distinct cloud computing

environments using, for example, its “Real-Time Automation” and “Proactive Automation”

features. In such cases, these cloud computing environments are used to maintain virtual data

centers running, for example, a virtual vCenter Server instance to manage virtual machines run

within the cloud computing environment.

       63.      The Densify.com SaaS service meets the “server deploying” step of claims 10 and

19. Each Densify.com SaaS service customer is provided its own unique service instance (i.e., a

cloud-connector server) for managing its cloud computing environment. 52 The Densify.com




52
   https://www.densify.com/docs/Content/Densify_Com/Navigating_Densify.htm, last visited
Oct. 17, 2019 (Ex. 28); see also
https://www.densify.com/docs/Content/Densify_Com/Using_the_Public_Cloud_Connection_Wi
zard.htm, last visited Oct. 17, 2019 (Ex. 11);


                                                31
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 32 of 53 PageID# 32



SaaS service instance connects to and manages multiple cloud computing providers, such as

AWS, and virtual data center systems, such as VMware: 53




The Densify.com SaaS service instance also serves as a management interface for the

customer. 54

       64.     The Densify.com SaaS service management console provides users with a cloud

management user interface: 55




https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9).
53

https://www.densify.com/docs/Content/Densify_Com/Navigating_Densify.htm, last visited Oct.
17, 2019 (Ex. 28).
54
   Id.
55
   Screenshot from video, “De-Risk Report Overview,” at 0:37, available at
https://www.densify.com/docs/Content/Reporting_Framework/De-
Risking_Your_Environment.htm, last visited Oct. 17, 2019 (Ex. 15).


                                              32
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 33 of 53 PageID# 33




The Densify.com SaaS service management console also provides interfaces for managing

virtual data centers operating in the customer’s cloud computing environments: 56




56

Screenshots from video, “Installing the Densify Connector,” at 4:48 & 4:57, available at
https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9); see also
https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).


                                               33
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 34 of 53 PageID# 34




          65.    Upon information and belief, the Densify.com SaaS service is instanced within

the AWS cloud, which it also interfaces with and manages.

          66.    The Densify.com SaaS service meets the “node deploying” step of claims 10 and

19. Densify.com SaaS service deploys the Densify Connector on each instance of the customer’s

vCenter Servers (i.e., within each virtual data center) to manage the user’s cloud-hosted virtual

environments: 57




57
     https://www.densify.com/service/saas, last visited Oct. 18, 2019 (Ex. 29) (annotated).


                                                  34
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 35 of 53 PageID# 35



       67.     “The Densify Connector . . . allows you to perform automated, scheduled data

collection from your vCenter Servers and transfer that data via HTTPS to Densify where data

analysis is performed. Optionally you can connect to vRealize Operations (vROps) to obtain

historical workload data.” 58 Densify.com SaaS service also transmits management instructions

to hosts running vSphere ESXi as their hypervisor through Densify Connectors. “Densify

Connector, via a PowerShell script connects to the vCenter Server and using standard VMware

CLI calls, applies the recommendations.” 59 vCenter Server is a local cloud management service.

       68.     The Densify.com SaaS service electronically interfaces with each of the

customer’s distinct virtual environments via a Densify Connector instance installed within each

virtual environment to access utilization statistics and system snapshots and transmit instructions

to manage the virtual environment, as detailed above: 60




58

https://www.densify.com/docs/Content/Densify_Com/Data_Collection_VMware_Connector.htm
, last visited Oct. 17, 2019 (Ex. 9); see also
https://www.densify.com/docs/Content/Performing_Data_Collection.htm (Ex. 10).
59
   https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5); see also Press Release, “Cirba Adds Intelligence to VMware®
VSphere® DRS to Combine Software-Defined Control with Real Time Response,” (Aug. 27,
2015) available at https://www.densify.com/company/news/releases/20150827-vmware-
vsphere-drs-software-defined-control-real-time-response (Ex. 20).
60
   Screenshot from video, “De-Risk Report Overview,” at 2:08, available at
https://www.densify.com/docs/Content/Reporting_Framework/De-
Risking_Your_Environment.htm, last visited Oct. 17, 2019 (Ex. 15) (annotation added) (showing
distinct virtual environments each managed by the user’s Densify.com SaaS service instance).


                                                35
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 36 of 53 PageID# 36




       69.     The Densify.com SaaS service meets the “invoking” step of claims 10 and 19.

The Densify.com SaaS service manages each of the connected virtual data centers in distinct

cloud computing environments via its electronic interface, Densify Connector. The Densify.com

SaaS service uses Densify Connectors installed within each virtual data center operating a

vCenter Server to transmit management instructions to virtual hosts running vSphere ESXi as

their hypervisor. “Densify Connector, via a PowerShell script connects to the vCenter Server

and using standard VMware CLI calls, applies the recommendations.” 61

       70.     Densify.com SaaS service employs its Proactive Automation and Real-Time

Automation features to generate management operations for execution by the virtual data center.

“Densify provides two types of automation that work together to maintain the efficiency of both

your on-premise and/or your hybrid cloud environments. [¶] Proactive [A]utomation allows you



61
  https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5); see also Press Release, “Cirba Adds Intelligence to VMware®
VSphere® DRS to Combine Software-Defined Control with Real Time Response,” (Aug. 27,
2015) available at https://www.densify.com/company/news/releases/20150827-vmware-
vsphere-drs-software-defined-control-real-time-response (Ex. 20).


                                               36
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 37 of 53 PageID# 37



to execute the recommendations resulting from your Densify analyses, thus maintaining your

environments at optimal efficiency. . . . With Proactive Automation enabled, your environment

should be optimized overnight and be ready to efficiently host workloads during the day. . . .

Real-Time automation allows you to configure alarms that trigger recommendations to allocate

resources during daily operation to address performance issues during the day. This mode of

automation also addresses situations where Proactive automation cannot execute the required

recommendations.” 62 “Recommendations such as correctly sizing VMs, rebalancing workloads

to reduce risk, or placing booked workloads that are coming online . . . can be automatically

pushed to third party systems such as VMware® vCenter™ . . . .” 63

       71.     Accordingly, the Densify.com SaaS service directly infringes at least claims 10

and 19 of the ’638 patent.

       72.     Cirba has known of the ’638 patent at least since VMware filed this Complaint.

       73.     Cirba has actively encouraged and instructed, is actively encouraging and

instructing, and will continue to actively encourage and instruct its customers and users to use

the Densify.com SaaS service to manage their cloud-based virtual VMware data centers in a

manner that practices at least claims 10 and 19 of the ’638 patent. Cirba’s technical and

marketing materials (including videos) on the Internet, cited above, memorialize this active

encouragement and instruction. For example, the datasheet entitled “How our SaaS model

works” instructs customers how to use the Densify.com SaaS service to collect data from, and




62
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
visited Oct. 17, 2019 (Ex. 25).
63
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).


                                                37
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 38 of 53 PageID# 38



automatically optimize, their cloud-based virtual VMware data centers in the manner described

above. 64

        74.    Cirba’s past, present, and future acts of encouraging and instructing customers

and users to use the Densify.com SaaS service to manage their cloud-based virtual VMware data

centers has induced, induces, and will continue to induce their practice of at least claims 10 and

19 of the ’638 patent.

V.      THE ’842 PATENT AND CIRBA’S INFRINGING TECHNOLOGY

        75.    VMware is the owner of all right, title, and interest in and to the ’842 patent. The

’842 patent was issued on April 16, 2019, and is entitled “System and method for managing a

virtualized computing environment.” VMware attaches a copy of the ’842 patent as Exhibit 4.

The claims of the ’842 patent cover methods for managing resources in a virtual computing

environment.

        76.    The ’842 patent describes technological improvements in the operation of virtual

computing environments like data centers, for example, by determining how resource

management recommendations will impact the virtual computing environment’s current and

future states and implementing changes when the impact is above a certain threshold. The

’842 patent explains that conventional techniques for resource management “operate in a reactive

mode to demand changes” and that “launching VM migrations and/or host power-ons and

power-offs while VM demand is increasing can have a negative performance impact on VM

workloads.” (’842 patent at 1:47-56.)

        77.    The ’842 patent discloses technological solutions addressing the problems of the

then-conventional resource allocation techniques, for example, by performing “a cost-benefit


64
 https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last visited
Oct. 17, 2019 (Ex. 13).


                                                38
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 39 of 53 PageID# 39



analysis . . . to determine whether the recommended change would likely result in improved

performance.” (’842 patent at 2:1-4.) The ’842 patent teaches “a technique for predictive

distributed resource scheduling” that functions “[b]y analyzing the current workload” to “predict

future workloads and make recommendations for changes to the virtual computing architecture.”

(’842 patent at 10:12-17.) Employing this technique allows performing VM migrations “before

available host resources become constrained.” (’842 patent at 10:20-23.)

       78.      Claim 1 of the ’842 patent recites a “method for managing distributed computing

resources in a virtual computing environment.” The steps of the claimed method are:

       x     “receiving a recommended change to a virtual architecture of the virtual computing

             environment at a distributed resource scheduling module, wherein the recommended

             change includes at least one of migrating a virtual machine from one host computer to

             another host computer, a computer power-on, a host computer power-off, and a

             migration of a disk image”;

       x     “determining, by the distributed resource scheduling module, an impact on current

             workload in the virtual computing environment if the recommended change is

             performed”;

       x     “determining, by the distributed resource scheduling module, an impact on future

             workload in the virtual computing environment if the recommended change is

             performed”;

       x     “calculating, by the distributed resource scheduling module, a combined impact on

             current and future workload from the determined impact on current workload in the

             virtual computing environment if the recommended change is performed and from the




                                                39
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 40 of 53 PageID# 40



             determined impact on future workload in the virtual computing environment if the

             recommended change is performed”;

       x     “determining, by the distributed resource scheduling module, that the combined

             impact is above a threshold”; and

       x     “in response to determining that the combined impact on current and future workload

             is above the threshold, performing the recommended change to the virtual

             architecture of the virtual computing environment.”

       79.      Claim 12 of the ’842 patent recites a “non-transitory computer-readable storage

medium comprising instructions that, when executed in a computing device, causes the

computing device to carry out the steps” corresponding to the steps of claim 1. Claim 12 differs

slightly from claim 1 in that the “threshold determining” and “performing” steps additionally

specify that if “the combined impact . . . is below the threshold, do not perform the

recommended change” and “if the combined impact . . . is above the threshold, perform the

recommended change.” If, during the “threshold determining” step of claim 1, it is determined

that the combined impact is not above the threshold (i.e., it is below the threshold), then during

the “performing” step of claim 1, the recommended change is not performed.

       80.      Cirba’s Densify.com SaaS service practices at least claims 1 and 12 of the

’842 patent as seen, for example, through the service’s Control Console and Proactive

Automation features. 65 The Densify.com SaaS service uses predictive analytics in combination

with its Proactive Automation feature to evaluate the current and future impact of its



65

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8);
https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5).


                                                 40
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 41 of 53 PageID# 41



recommendations and send instructions to vCenter to migrate or move VMs to different hosts

through vMotion or to right-size their CPUs or memories through vCenter’s hot-add API or other

VM configuration APIs. 66

       81.     The Densify.com SaaS service meets the “receiving” step of claims 1 and 12.

Recommendations from the Densify.com SaaS service include changes such as migrating virtual

machines from one host to another. The Control Console feature “provides a useful way of

visualizing and managing your virtual environments, giving you control over virtual and cloud

infrastructure.” 67 “Proactive Automation allows you to execute the recommendations resulting

from your Densify analyses, thus maintaining your environments at optimal efficiency. The

analysis refreshes are performed nightly and recommendations are generated and executed

overnight based on policy settings, including software license optimization, if implemented.

With Proactive Automation enabled, your environment should be optimized overnight and be

ready to efficiently host workloads during the day.” 68

       82.     Densify.com SaaS service customers use the service to “see how well [their]

infrastructure is being leveraged, e.g., which workloads and hosts are at risk, which workloads

are oversized, and how many hosts are required, based on policies” and “optimize [their]




66
  https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5).
67

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).
68
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm,
last visited Oct. 17, 2019 (Ex. 25); see also
https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm, last
visited Oct. 17, 2019 (Ex. 5).


                                                41
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 42 of 53 PageID# 42



environment.” 69 Densify.com SaaS service then implements recommended changes to optimize

a virtual environment, including rebalancing and placing VMs (i.e., migrating a virtual machine

from one host computer to another host computer), as shown below. 70




       83.     Furthermore, when describing Cirba’s predictive analysis and Control Console,

Andrew Hillier, Cirba’s CTO, provided an exemplary case: “This is a clear case of imbalance. I

need to move VMs between these hosts to balance this out . . . [Cirba’s software] will sort all

these out and it will do it predictively, so you can tell a policy, that may not have happened yet,

that may be at high risk of happening if you look at the patterns of what is running on it . . .

based on the VMs that are on this host, you have a high risk of that happening, so we’re going to

take care of it before it even happens. . . . We will find a whole lot of stuff that DRS won’t find

. . . Even this case, this would probably be a case where that may not have happened yet, we’re

just saying the likelihood of it happening based on the model . . . this is a predictive model based

on the past, so this might go back . . . through three months and build an envelope of what the


69

https://www.densify.com/docs/Content/Control_Console/Working_with_the_Control_Console.ht
m, last visited Oct. 17, 2019 (Ex. 8).
70
   Screenshot from video, “Densify’s Proactive and Real-time Automation Capabilities,” at 0:50,
available at
https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
visited Oct. 17, 2019 (Ex. 25).


                                                 42
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 43 of 53 PageID# 43



utilization pattern looks like and say ‘yeah, we’re looking like we’re at risk’. . . . Our ‘today’

model is a predictive model.” 71

       84.     The Densify.com SaaS service meets the “current impact determining” step of

claims 1 and 12. Densify.com SaaS service determines the current state of a user’s virtual

environment and makes recommendations based on user policies. “Densify identifies

deficiencies in your environment. Deficiencies occur when the current state of a host, VM or

sensor-managed resource does not match the associated policy. Recommendations such as

correctly sizing VMs, rebalancing workloads to reduce risk, or placing booked workloads that

are coming online, are listed in the Spectrum Details pane.” 72 Densify.com SaaS service

customers use the Control Console and Timeline Slider features to “simulate what the effect of

the [recommendations] will be by simply clicking the ‘Display with recommendations applied’

button.” 73 The results of the simulation are displayed as shown below, depicting the results of

applying recommendations: 74




71
   “How Cirba Works with Andrew Hillier,” Vimeo, at 29:55 (Nov. 18, 2015), available at
https://vimeo.com/146181163.
72
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).
73
   Video, “Interpreting the Spectrum,” at 9:10, available at
https://www.densify.com/docs/Content/Control_Console/Interpreting_the_Spectrum.htm, last
visited Oct. 17, 2019 (Ex. 30); see also
https://www.densify.com/docs/Content/Control_Console/Timeline_Slider.htm, last visited Oct.
17, 2019 (Ex. 31).
74
   Snapshots from video, “Interpreting the Spectrum,” at 9:21-9:30, available at
https://www.densify.com/docs/Content/Control_Console/Interpreting_the_Spectrum.htm, last
visited Oct. 17, 2019 (Ex. 30).


                                                 43
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 44 of 53 PageID# 44




                              (Before recommendations are applied)




                           (With simulated recommendations applied)

       85.     The Densify.com SaaS service meets the “future impact determining” step of

claims 1 and 12. Much like Densify.com SaaS service determines the current impact of

recommendation implementation, it also determines the future impact of recommendation

implementation. The Densify.com SaaS service displays the results of both determinations with

the Timeline Slider feature. “The Timeline Slider allows you to select a date in the past or future

to see historical or projected data for that environment. The historical timeframe allows you to

view the actual state of the environment in the past, while predictive timeframes model trending,

growth and include bookings (inbound and outbound) to generate a forecasted view of the




                                                44
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 45 of 53 PageID# 45



environment.” 75 “When the slider is moved into the future, the resulting predictive view is

calculated using a linear extrapolation of historical data based on policy settings. A policy-

specified minimum amount of historical data is needed to calculate predictive views so they are

indicative of your environment's growth.” 76 As Mr. Hillier stated, “I can go forward in time, and

if I go forward 30 days … I’ll see apps coming into my environment. So this is where it is a

predictive analysis . . . . If I go forward in time, I’ll see all sorts of inbound and outbound

activity . . . this is not just a what-if, this is a living model of the environment. . . . It’s a

completely predictive model of supply and demand.” 77




        86.     The Densify.com SaaS service meets the “calculating” step of claims 1 and 12.

Densify.com SaaS service calculates a scoring metric that represents the combined impact on

current and future workload determined based on simulated implementation of recommendations

as detailed above. For example, Densify.com SaaS service calculates the “Compute Efficiency




75
   https://www.densify.com/docs/Content/Control_Console/Timeline_Slider.htm, last visited
Oct. 17, 2019 (Ex. 31).
76
   Id.
77
   “How Cirba Works with Andrew Hillier,” Vimeo, at 44:17-49 (Nov. 18, 2015), available at
https://vimeo.com/146181163.


                                                    45
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 46 of 53 PageID# 46



Index” or “CEI.” 78 “CEI reflects the amount of infrastructure required to run the workloads

subject to the requirements and specified policies, giving you a true representation of how well

infrastructure is being leveraged, given all of the workload requirements and operational and

business policies [i.e., with recommendations applied].” 79 “The value is calculated based on

your policy specifications and collected workload data.” 80 “When the console is in the ‘with

recommendations applied mode,’ the CEI measure is calculated based on optimized VM

placements and VM allocation recommendations having been applied.” 81 “Considering this

concept [CEI] with future-state analysis, it is possible to compute the efficiency index of an

environment at a future point in time [i.e., future workload impact] based on trends, capacity

reservations and policies.” 82 Indeed, as Mr. Hillier stated when describing the Timeline Slider

feature, “if I go forward in time, I’ll see all sorts of inbound and outbound activity . . . this is not

just a what-if, this is a living model of the environment. . . . It’s a completely predictive model

of supply and demand.” 83

        87.     The Densify.com SaaS service meets the “threshold determining” step of claims 1

and 12. The Densify.com SaaS service’s Proactive Automation feature automatically “allows

you to execute the recommendations resulting from your Densify analyses, thus maintaining




78
   https://www.densify.com/docs/Content/Concepts/Compute_Efficiency_Index_CEI.htm, last
visited Oct. 17, 2019 (Ex. 32).
79
   Id.
80
   https://www.densify.com/docs/Content/Control_Console/Interpreting_the_Spectrum.htm, last
visited Oct. 17, 2019 (Ex. 30).
81
   Video, “Understanding the Compute Efficiency Index (CEI),” at 1:00, available at
https://www.densify.com/docs/Content/Concepts/Compute_Efficiency_Index_CEI.htm, last
visited Oct. 17, 2019 (Ex. 32).
82
   https://www.densify.com/docs/Content/Concepts/Compute_Efficiency_Index_CEI.htm, last
visited Oct. 17, 2019 (Ex. 32).
83
   “How Cirba Works with Andrew Hillier,” Vimeo, at 44:17-49 (Nov. 18, 2015), available at
https://vimeo.com/146181163.


                                                   46
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 47 of 53 PageID# 47



your environments at optimal efficiency. The analysis refreshes are performed nightly and

recommendations are generated and executed overnight based on policy settings. . . . With

Proactive Automation enabled, your environment should be optimized overnight and be ready to

efficiently host workloads during the day.” 84 For example, a user policy specifies a certain range

within which the CEI of their virtual environment should fall. 85 Similarly, users specify policy

thresholds for specific resource utilization metrics, such as specifying that CPU utilization shall

not exceed a particular percentage before triggering provisioning of additional resources. 86

       88.     The Densify.com SaaS service meets the “performing” step of claims 1 and 12.

“Densify identifies deficiencies in your environment. Deficiencies occur when the current state

of a host, VM or sensor-managed resource does not match the associated policy. . . . The

recommendations can be automatically pushed to third party systems such as VMware®

vCenter™ and VMware vCloud™ Director via integration with Densify.” 87 These

recommendations are, for example, configured to bring CEI closer to 1.0 once it exceeds a

user-defined threshold for under- or over-provisioning of resources. 88 Alternately, Densify.com

SaaS service automates Cirba’s recommended actions to (a) rebalance VMs (e.g., by requesting

that vCenter execute recommended actions using vMotion) and/or (b) right-size VMs (e.g., by




84
   https://www.densify.com/docs/Content/Densify_Com/Action_Automation_Overview.htm, last
visited Oct. 17, 2019 (Ex. 25).
85
   Video, “Understanding the Compute Efficiency Index (CEI),” available at
https://www.densify.com/docs/Content/Concepts/Compute_Efficiency_Index_CEI.htm, last
visited Oct. 17, 2019 (Ex. 32).
86
   Video, “Interpreting the Spectrum,” at 7:00, available at
https://www.densify.com/docs/Content/Control_Console/Interpreting_the_Spectrum.htm, last
visited Oct. 17, 2019 (Ex. 30).
87
   https://www.densify.com/docs/Content/Control_Console/Understanding_the_Concepts.htm,
last visited Oct. 17, 2019 (Ex. 6).
88
   See https://www.densify.com/docs/Content/Concepts/Compute_Efficiency_Index_CEI.htm,
last visited Oct. 17, 2019 (Ex. 32).


                                                 47
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 48 of 53 PageID# 48



requesting that vCenter adjust VM CPU and memory usage through “hot add” or other VM

configuration options provided by vCenter). 89

       89.     Accordingly, the Densify.com SaaS service directly infringes at least claims 1 and

12 of the ’842 patent.

       90.     Cirba has known of the ’842 patent at least since VMware filed this Complaint.

       91.     Cirba has actively encouraged and instructed, is actively encouraging and

instructing, and will continue to actively encourage and instruct its customers and users to use

the Densify.com SaaS service to automatically optimize their VMware data centers in a manner

that practices at least claims 1 and 12 of the ’842 patent. Cirba’s technical and marketing

materials (including videos) on the Internet, cited above, memorialize this active encouragement

and instruction. For example, the datasheet entitled “How our SaaS model works” instructs

customers how to use the Densify.com SaaS service to collect data from, and automatically

optimize, their VMware data centers in the manner described above. 90

       92.     Cirba’s past, present, and future acts of encouraging and instructing customers

and users to use the Densify.com SaaS service to collect data from, and automatically optimize,

their VMware data centers has induced, induces, and will continue to induce their practice of at

least claims 1 and 12 of the ’842 patent.




89
   See https://www.densify.com/docs/Content/Densify_Com/Using_Proactive_Automation.htm,
last visited Oct. 17, 2019 (Ex. 5).
90
   https://www.densify.com/wp-content/uploads/densify-datasheet-saas-model.pdf, last visited
Oct. 17, 2019 (Ex. 13).


                                                 48
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 49 of 53 PageID# 49



                                             COUNTS

                                           COUNT 1
                                (Infringement of the ’995 Patent)

       93.     VMware incorporates by reference each allegation stated in paragraphs 1 through

92 above as if fully stated here.

       94.     Cirba, Inc. has infringed, infringes, and will continue to infringe one or more

claims of the ’995 patent, including at least claims 1 and 9, literally or under the doctrine of

equivalents, under 35 U.S.C. § 271(a), by making, using, selling, and/or offering for sale in the

United States and/or importing into the United States at least the Densify.com SaaS service.

       95.     Cirba, Inc. has known of the ’995 patent at least as of the filing date of this

Complaint.

       96.     Cirba, Inc. actively induces as of the filing date of this Complaint and will

continue to actively induce infringement of one or more claims of the ’995 patent, including at

least claims 1 and 9, under 35 U.S.C. § 271(b), by actively encouraging and instructing and

continuing to actively encourage and instruct Cirba, Inc.’s customers and users to practice, as

described above, the claims at least through use of the Densify.com SaaS service.

       97.     Cirba, Inc.’s infringing conduct has caused and is causing irreparable harm to

VMware for which VMware has no adequate remedy at law, and such irreparable harm will

continue unless and until Cirba, Inc. is enjoined by the Court.

                                           COUNT 2
                                (Infringement of the ’945 Patent)

       98.     VMware incorporates by reference each allegation stated in paragraphs 1 through

97 above as if fully stated here.

       99.     Cirba, Inc. has infringed, infringes, and will continue to infringe one or more

claims of the ’945 patent, including at least claims 1, 8, and 15, literally or under the doctrine of



                                                  49
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 50 of 53 PageID# 50



equivalents, under 35 U.S.C. § 271(a), by making, using, selling, and/or offering for sale in the

United States and/or importing into the United States at least the Densify.com SaaS service.

       100.    Cirba, Inc. has known of the ’945 patent at least as of the filing date of this

Complaint.

       101.    Cirba, Inc. actively induces as of the filing date of this Complaint and will

continue to actively induce infringement of one or more claims of the ’945 patent, including at

least claims 1, 8, and 15, under 35 U.S.C. § 271(b), by actively encouraging and instructing and

continuing to actively encourage and instruct Densify’s customers and users to use at least the

Densify.com SaaS service’s predictive VM optimization and capacity management features and

their automation by transmission of recommended actions to vCenter to practice the claims.

       102.    Cirba, Inc.’s infringing conduct has caused and is causing irreparable harm to

VMware for which VMware has no adequate remedy at law, and such irreparable harm will

continue unless and until Cirba, Inc. is enjoined by the Court.

                                           COUNT 3
                                (Infringement of the ’638 Patent)

       103.    VMware incorporates by reference each allegation stated in paragraphs 1 through

102 above as if fully stated here.

       104.    Cirba has infringed, infringes, and will continue to infringe one or more claims of

the ’638 patent, including at least claims 10 and 19, literally or under the doctrine of equivalents,

under 35 U.S.C. § 271(a), by making, using, selling, and/or offering for sale in the United States

and/or importing into the United States at least the Densify.com SaaS service.

       105.    Cirba has known of the ’638 patent at least as of the filing date of this Complaint.

       106.    Cirba actively induces as of the filing date of this Complaint and will continue to

actively induce infringement of one or more claims of the ’638 patent, including at least claims



                                                 50
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 51 of 53 PageID# 51



10 and 19, under 35 U.S.C. § 271(b), by actively encouraging and instructing and continuing to

actively encourage and instruct Densify’s customers and users to use at least the Densify.com

SaaS service’s automated public cloud optimization features to practice the claims.

       107.    Cirba’s infringing conduct has caused and is causing irreparable harm to VMware

for which VMware has no adequate remedy at law, and such irreparable harm will continue

unless and until Cirba is enjoined by the Court.

                                           COUNT 4
                                (Infringement of the ’842 Patent)

       108.    VMware incorporates by reference each allegation stated in paragraphs 1 through

107 above as if fully stated here.

       109.    Cirba has infringed, infringes, and will continue to infringe one or more claims of

the ’842 patent, including at least claims 1 and 12, literally or under the doctrine of equivalents,

under 35 U.S.C. § 271(a), by making, using, selling, and/or offering for sale in the United States

and/or importing into the United States at least the Densify.com SaaS service.

       110.    Cirba has known of the ’842 patent at least as of the filing date of this Complaint.

       111.    Cirba actively induces as of the filing date of this Complaint and will continue to

actively induce infringement of one or more claims of the ’842 patent, including at least claims 1

and 12, under 35 U.S.C. § 271(b), by actively encouraging and instructing and continuing to

actively encourage and instruct Densify’s customers and users to use at least the Densify.com

SaaS service’s automated public cloud optimization features to practice the claims.

       112.    Cirba’s infringing conduct has caused and is causing irreparable harm to VMware

for which VMware has no adequate remedy at law, and such irreparable harm will continue

unless and until Cirba is enjoined by the Court.




                                                   51
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 52 of 53 PageID# 52



                                     PRAYER FOR RELIEF

        113.   WHEREFORE, VMware prays for judgment as follows:

        A.     Enter judgment that Cirba has infringed and is infringing VMware’s Asserted

               Patents;

        B.     Award VMware monetary relief sufficient to compensate VMware for damages

               resulting from Cirba’s infringement of VMware’s Asserted Patents, including lost

               profits and/or a reasonable royalty under 35 U.S.C. § 284 and pre-judgment and

               post-judgment interest;

        C.     Enjoin Cirba, its officers, agents, servants, and employees, and those persons in

               active concert or participation with any of them, from commercially

               manufacturing, using, offering for sale, selling, or importing Cirba’s infringing

               products and services, or inducing the infringement of VMware’s Asserted

               Patents, prior to the expiration date of the last to expire of those patents;

        D.     Award VMware enhanced damages, up to and including trebling of the damages

               awarded to VMware;

        E.     Award VMware its costs, disbursements, and reasonable attorneys’ fees that it

               incurs in prosecuting this action under 35 U.S.C. § 285; and

        F.     Grant such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

        114.   VMware demands a trial by jury on all issues upon which it may have a trial by

jury.




                                                 52
Case 1:19-cv-01334-TSE-JFA Document 1 Filed 10/21/19 Page 53 of 53 PageID# 53




 Dated: October 21, 2019

 OF COUNSEL:                           MORRISON & FOERSTER LLP

 Michael A. Jacobs                     /s/Daniel E. Chudd              _
 Richard S. J. Hung                    Daniel E. Chudd
 Matthew I. Kreeger                    Va. Bar No. 65335
 MORRISON & FOERSTER LLP               MORRISON & FOERSTER LLP
 425 Market Street                     1650 Tysons Boulevard, Suite 400
 San Francisco, CA 94105               McLean, VA 22102-4220
 (415) 268-7000                        (703) 760-7700
 mjacobs@mofo.com
 rhung@mofo.com                        G. Brian Busey
                                       Va. Bar No. 29795
 Bita Rahebi                           MORRISON & FOERSTER LLP
 MORRISON & FOERSTER LLP               2000 Pennsylvania Avenue, NW Suite 6000
 707 Wilshire Boulevard                Washington, DC 20006-1888
 Los Angeles, CA 90017                 (202) 887-1500
 (213) 892-5200
 brahebi@mofo.com                      Attorneys for VMware, Inc.

 Scott F. Llewellyn
 MORRISON & FOERSTER LLP
 4200 Republic Plaza
 370 Seventeenth Street
 Denver, CO 80202-5638
 (303) 592-2204
 sllewellyn@mofo.com




                                     53
